IN THE SUPREME COURT OF TEXAS

                                 No. 10-0136

                                 IN RE  C.B.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's second motion for  emergency  stay,  filed  March  16,
2010, is granted.  The  trial  court  Order  Regarding  Payment  of  Interim
Attorneys' Fees, dated December 9,  2009,  and  the  trial  court  Order  on
Motion for Enforcement and Attorneys' Fees, dated March 12, 2010,  in  Cause
No. 08-17783-S, styled In the Interest of Trinity, baby of C.B. and A.M.,  a
minor child, in the 255th  District  Court  of  Dallas  County,  Texas,  are
stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this March 18, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk